 


109 HR 496 IH: Same Day Voter Registration Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 496 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Sabo introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the National Voter Registration Act of 1993 to require States to permit individuals to register to vote in an election for Federal office on the date of the election. 
 
 
1.Short titleThis Act may be cited as the Same Day Voter Registration Act of 2005.
2.Requiring States to permit voter registration on date of election
(a)Designation of polling places as voter registration agenciesSection 7(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)(2)) is amended—
(1)by striking and at the end of subparagraph (A);
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and
(3)by adding at the end the following new subparagraph:

(C)each polling place in the State at which ballots are cast in an election for Federal office which is not otherwise designated as a voter registration agency under subparagraph (A) or (B) or paragraph (3)..
(b)Special rulesSection 7(a) of such Act (42 U.S.C. 1973gg–5(a)) is amended by adding at the end the following new paragraph:

(8)In the case of a polling place at which ballots are cast in an election for Federal office which is designated as a voter registration agency, the following rules shall apply:
(A)At the option of the State, the polling place shall serve as a voter registration agency only on the date of the election.
(B)On the date of the election, the polling place may not make services available under this section to any eligible applicant who does not cast a ballot at the polling place on such date.
(C)Clauses (i), (ii), and (iii) of paragraph (6)(B) shall not apply with respect to any forms distributed by the polling place on the date of the election..
(c)Conforming amendmentSection 8(a)(1) of such Act (42 U.S.C. 1973gg–6(a)(1)) is amended—
(1)in subparagraph (C), by striking agency, and inserting agency (other than an agency subject to subparagraph (D)),;
(2)by striking and at the end of subparagraph (C);
(3)by redesignating subparagraph (D) as subparagraph (E); and
(4)by inserting after subparagraph (C) the following new subparagraph:

(D)in the case of registration on the date of the election at a polling place designated as a voter registration agency under paragraph (2)(C), if the valid voter registration form of the applicant is accepted at the polling place; and.
3.Transmittal of completed applications to State election officialSection 7(d) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(d)) is amended—
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
(2)by adding at the end the following new paragraph:

(3)In the case of a registration application accepted on the date of an election by a voter registration agency described in paragraph (2)(C), the agency shall transmit the application to the appropriate State election official at the time the agency transmits the ballots cast in the election to the official..
4.Effective dateThe amendments made by this Act shall apply with respect to the regularly scheduled general election for Federal office held during November 2006 and each subsequent election for Federal office. 
 
